Appeal from an award in favor of claimant, who was employed in a restaurant known as the Casino, in the city of Troy. While taking some cream out of an ice box the cover thereof fell, injuring claimant’s hand. The award has been made against both alleged employers herein, who are not insured. The appellant asserts that he was not one of the employers, for the reason that the premises were occupied by the employer Seriando, as tenant under a lease, and that the appellant was not interested except as a mortgagee under a chattel mortgage covering the furnishings in the restaurant. Claimant testified that she was hired by both alleged employers, and that the appellant was frequently on the premises and often gave directions to her in her work. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.